DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 09/12/2022 is/are being considered by the examiner.
Claims 1-10 are pending.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 
The office notes that the underlying issue of the rejection of record of old Claim 4 line 3-4 and Claim 6 line 4 is maintained, but updated to reflect the amended claim language. See below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by LePretre (FR 3 049 003) have been fully considered. 
Applicant asserts, page 9, that the clamping elements 80/90 of LePretre are not screwed.
The office respectfully disagrees. As best seen by Fig7-9 of LePretre, the clamping elements of 80/90 are twisting into the support casing inorder to radially bear on ring sector surface 10.
https://www.merriam-webster.com/dictionary/screw. 1.b: to cause to rotate spirally about an axis. 2: to turn or move with a twisting or writhing motion.
Applicant asserts, page 9, the retaining pin of LePretre not extend radial direction, but rather in the axial direction
The office respectfully disagrees. The clamping elements 80/90 are three dimensional parts and therefore extends in all directions based upon a given coordinate system. 
The office noted in the interview dated 09/20/2022 that a possible amendment to “the primary axis of at least one radial retaining pin extending along a radial direction of the turbine ring” would appear to align with applicant’s intended claim scope.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection by Tableau (FR 3 064 022), Swan (US 2015/0044043), Strang (US 5,224,825), Hung (US 7,883,308), LePretre (FR 3 049 003) have been fully considered. 
Rejections based on Tableau as base reference
Applicant asserts, page 10-11, that Tableau is an excluded art reference based on an asserted 35 USC 102(b)(1)(A) exception.
The office respectfully disagrees. As discussed in the interview dated 09/20/2022, the declaration does raise to the level of sufficiently invoking the exception under 35 USC 102(b)(1)(A), and therefore Tableau is an available art reference.
Rejections based on LePretre as base reference
Applicant asserts, page 11-12, that the 35 USC 103 art rejections based upon LePretre should be withdrawn due to the grounds discussed in the remarks on the 35 USC 102 art rejection section.
The office respectfully disagrees, and repeats the above discussion.


Drawings
The drawings are objected to because
Fig5
Reference character 2 does not point to where a turbine assembly would be located.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“anti-rotation system” first recited in claim 1
Corresponding structure
Split pin 38 as informed by Fig1/4 and P7L27-32
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L3 amend “the at least one ring sector” to provide the full formal antecedent basis
L15-16 amend “radial retaining pin … to radially bear in[[along]] said radial direction” to correct the clear typo, as the radial retaining pin bears a load on a surface that faces in the radial direction, as “along said radial direction” would be a load on a surface that faces in the axial/circumferential direction.
For the purpose of applying art, the office will read the cited limitation with the correction to the clear typo.
The office notes that Applicant confirmed that this was a typo during the interview dated 09/20/2022.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
L3-5 “to insert … the bush” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a functional requirement for the structure to be capable of having the split pin inserted, or if the cited limitation fully requires the spilt pin to be actually inserted in order to infringe on the claim language.
For the application of art, the office will read the recitation under the former interpretation of a functional requirement.
Claim 6
L3-5 “to screw … pin.” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation introduces a functional requirement for the structure to be capable of having the retaining pin screwed, or if the cited limitation fully requires the retaining pin to be actually screwed in order to infringe on the claim language.
For the application of art, the office will read the recitation under the former interpretation of a functional requirement.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 7, 10, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over LePretre (FR 3 049 003).
Note: Page number referencing is based upon the English translation of the specification provided by the office in the file wrapper.
Claim 1
LePretre discloses:
“An assembly (best seen Fig6-14) for a turbomachine turbine (Background) extending about an axis (axis D.sub.A), the assembly comprising 
at least one ring sector of a turbine ring (sector 10’), the at least ring sector made of ceramic matrix composite material (Background; Page9 Lines347-350, ring sectors 10’ are made of ceramic matrix composite material), and 
a support casing (casing 3’) disposed around the at least one ring sector (best seen Fig6-14), the support casing comprising two flanges (best seen Fig6-14), respectively an upstream flange (radial flange 32’) and a downstream flange (radial flange 36’), between which each ring sector of the at least one ring sector is disposed (best seen Fig6-14), each ring sector of the at least one ring sector comprising a base (annular base 12’) that has a radially internal face (inner face of base 12’) and a radially external face (outer face of base 12’) from which radially extend two lugs (best seen Fig6-14, upstream lug 14’, downstream lug 16’), the two lugs of each ring sector of the at least one ring sector being retained between the two flanges of the support casing by axial pins (best seen Fig6-14, pins 40’/41’/50’/51’), wherein each axial pin is engaged in one of the two flanges of the ring support casing and in the lug of the ring sector of the at least one ring sector facing the one of the two flanges (best seen Fig6-14, each pin is engaged in with a corresponding up/down stream flange and lug), 
wherein the assembly further comprises, for each ring sector of the at least one ring sector, at least one radial retaining pin (best seen Fig6-14, clamping element 80/90) extending along a radial direction of the turbine ring (clamping element 80/90 is a three dimensional part, therefore it extends along the radial direction), the at least one radial retaining pin being screwed into the support casing and coming to radially bear along said radial direction against a first lug of the two lugs of the at least one ring sector to retain the at least one ring sector in position (best seen Fig6-14, clamping elements 80/90 radially bears upon the corresponding lug), and an anti-rotation system adapted to rotationally lock the at least one radial retaining pin (best seen Fig6-14, nuts 63/73/83/93 rotationally lock clamping elements 80/90).”
Claim 7
LePretre discloses: “The assembly as claimed claim, wherein, for each ring sector of the at least one ring sector, the two lugs are each retained between the two flanges of the support casing by two axial pins of the axial pins, the two axial pins being circumferentially offset from one another (best seen Fig6-14, each pin is engaged in with a corresponding up/down stream flange and lug with circumferentially spaced pins), and with each axial pin of the two axial pins is associated a radial retaining pin of the at least one radial retaining pin coming to radially bear against a corresponding lug of the two lugs of the at least one ring sector plumb with the axial pin of the two axial pins (best seen Fig6-14).”
Claim 10
LePretre discloses: “A turbomachine (Page1 Lines 13-15) comprising the assembly as claimed in claim 1 (see claim 1).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, 10, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tableau (FR 3 064 022), view of Swan (US 2015/0044043).
Note: Page number referencing is based upon the English translation of the specification provided by the office in the file wrapper.
Claim 1
Tableau discloses:
“An assembly (best seen Fig1-4, assembly 1) for a turbomachine turbine (Background) extending about an axis (axis D.sub.A), the assembly comprising 
at least one ring sector of a turbine ring (sector 10), the at least ring sector made of ceramic matrix composite material (Background, first sentence; Page7Para2) and 
a support casing (casing 3) disposed around the at least one ring sector (best seen Fig1-4), the support casing comprising two flanges (best seen Fig1-4), respectively an upstream flange (radial flange 32) and a downstream flange (radial flange 36), between which each ring sector of the at least one ring sector is disposed (best seen Fig1-4), each ring sector of the at least one ring sector comprising a base (annular base 12) that has a radially internal face (inner face 12a) and a radially external face (outer face 12b) from which radially extend two lugs (best seen Fig1-4, upstream lug 14, downstream lug 16), the two lugs of each ring sector of the at least one ring sector being retained between the two flanges of the support casing by axial pins (best seen Fig2-4, pins 119/120), wherein each axial pin is engaged in one of the two flanges of the ring support casing and in the lug of the ring sector of the at least one ring sector facing the one of the two flanges (best seen Fig2-4, each pin 119/120 is engaged in with a corresponding up/down stream flange and lug), 
wherein the assembly further comprises, for each ring sector of the at least one ring sector, at least one radial retaining pin (best seen Fig1-4, screw 38) extending along a radial direction of the turbine ring (the screw is a three dimensional part, therefore it extends along the radial direction), the at least one radial retaining pin being screwed into the support casing and coming to radially bear along said radial direction (Fig1-4) against a first lug of the two lugs of the at least one ring sector to retain the at least one ring sector in position (Page4ParaLast-Page5Para1; best seen Fig1-4, screw 38 radially bears upon the corresponding lug at least during hot operation), and 
…”
Tableau is silent to the application of an anti-rotation system adapted to rotationally lock the at least one radial retaining pin.
Swan teaches (Para20/101; Fig3, split pin 34) that the application of a split pin is known in the art of gas turbine engines provide the advantage of inhibiting rotation of an element 32/40 relative to the parent attachment device 50.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screws 38 of Tableau to include a split pin as taught by Swan in order gain the advantage of inhibiting the rotation of screw 38 relative to structure 3 of Tabeau, and such a combination has the reasonable expectation of successfully providing a screw positioning that has improved rotational inhibiting.
Claim 7
The modified arrangement of Tableau by the teachings of Swan discloses: “The assembly as claimed claim, wherein, for each ring sector of the at least one ring sector, the two lugs are each retained between the two flanges of the support casing by two axial pins of the axial pins, the two axial pins being  circumferentially offset from one another (best seen Fig2-4, upstream lug 14, pins 119/120 retaining lugs 14/16 between flanges 32/36), and with each axial pin of the two axial pins is associated a radial retaining pin of the at least one radial retaining pin coming to radially bear against a corresponding lug of the two lugs of the at least one ring sector plumb with the axial pin of the two axial pins (best seen Fig1-4).”
Claim 10
The modified arrangement of Tableau by the teachings of Swan discloses: “A turbomachine (P3Para2, first sentence; Claim 7) comprising the assembly as claimed in claim 1 (see claim 1).”

Claim 2, 3, 9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tableau (FR 3 064 022), view of Swan (US 2015/0044043), and in further view of Strang (US 5,224,825)
Claim 2
The modified arrangement of Tableau by the teachings of Swan discloses the arrangement of claim 1.
The modified arrangement of Tableau by the teachings of Swan is silent to the application of a bush.
Strang teaches (best seen Fig2-5, bushing 28, bushing threading 38, threaded pin 26; Abstract, C1L42-45) that it is known in the art for a threaded radial locating pin to be in a locked threaded engagement with a threaded bushing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the simple addition of a known in the art threaded bushing to the locked threaded engagement arrangement of the screws 38 of the modified arrangement of Tableau by the teachings of Swan, as such an addition is merely a substitution of one known in the art threaded mounting location of a threaded radial locating pin within a bushing with another known in the art threaded mounting location of a threaded radial locating pin without a bushing, and such a modification has the reasonable expectation of successfully providing a known in the art threaded mounting location of a threaded radial locating pin within a bushing.
Claim 3
The modified arrangement of Tableau by the teachings of Swan and Strang discloses: “The assembly as claimed in claim 2, wherein each radial retaining pin of the at least one radial retaining pin is rotationally locked inside the bush by a radially-inserted split pin, which is disposed between the radial retaining pin of the at least one radial retaining pin and the bush (as discussed in claim 1 the locking split pin of Swan has been applied to the screw 38 arrangement of Tableau and as discussed in claim 2 a bushing has been also applied to the screw 38 arrangement of Tableau. Due to the lack of a moment arm on screw 38, it follows that the taught split pin has to be located at a location through screw 38 that intersects the threaded interface of the screw 38 and the corresponding female structure surrounding screw 38, which is the taught bushing, in order for the locking split pin to perform the taught locking function.).”
Claim 9
The modified arrangement of Tableau by the teachings of Swan and Strang discloses: “The assembly as claimed in claim 2, wherein each bush is fitted in the support casing (Strang: best seen Fig2/5) and retained in the support casing by interference fitting (Strang: best seen Fig5, bushing 28, outer surface 54 interference fit with bore 56 in structure 24; C3L50-54).”

Claim 8, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tableau (FR 3 064 022), view of Swan (US 2015/0044043), and in further view of Strang (US 5,224,825) and Hung (US 7,883,308)
Claim 8
The modified arrangement of Tableau by the teachings of Swan and Strang discloses the arrangement of claim 2.
Tableau discloses (best seen Fig2) that the radially top ends of screws 38 has a screw recess. However, Fig2 of Tableau does not fairly disclose the particular recess shape.
Hung teaches (Fig8, hexagon recess 34, set screw 30; C2L37-44) that the application of a hexagon recess is a known in the art feature to allow the use of common drivers to install a screw.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art in order to select a shape for the screw recess of the screw 38 of Tableau, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Tableau, and Hung teaches that the application of a hexagon recess is a known in the art feature to allow the use of common drivers to install a screw, and such a combination would provide a reasonable expectation of successfully providing the modified arrangement of Tableau by the teachings of Swan and Strang with a known in the art feature to install the screws of Tableau.


Claim 2, 9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over LePretre (FR 3 049 003) in view of Strang (US 5,224,825)
Claim 2
LePretre discloses the arrangement of claim 1.
LePretre is silent to the application of a bush.
Strang teaches (best seen Fig2-5, bushing 28, bushing threading 38, threaded pin 26; Abstract, C1L42-45) that it is known in the art to provide a threaded radial locating pin to be in a locked threaded engagement with a threaded bushing in order to provide a radial retention locator for a turbine ring 22.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the simple substitution of the clamping element of LePretre for the  radial retention locator for a turbine ring as taught by Strang, as such a substitution would be merely a simple substitution of one radial retention locator for a turbine ring for another known in the art radial retention locator for a turbine ring, and such a modification has the reasonable expectation of successfully providing a known in the art threaded mounting location of a threaded radial locating pin within a bushing.
Claim 9
The modified arrangement of LePretre by the teachings of Strang discloses: “The assembly as claimed in claim 2, wherein each bush is fitted in the support casing (Strang: best seen Fig2/5) and retained in the support casing by interference fitting (Strang: best seen Fig5, bushing 28, outer surface 54 interference fit with bore 56 in structure 24; C3L50-54).”

Claim 8, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over LePretre (FR 3 049 003) in view of Strang (US 5,224,825), and in further view of Hung (US 7,883,308).
Claim 8
The modified arrangement of LePretre by the teachings of Strang discloses the arrangement of claim 2.
Strang discloses (best seen Fig2/5) that the radially top ends of pin 26 has a multi-faced installation interface. However, the modified arrangement of LePretre by the teachings of Strang does not fairly disclose the particular installation interface shape.
Hung teaches (Fig8, hexagon recess 34, set screw 30; C2L37-44) that the application of a hexagon recess is a known in the art feature to allow the use of common drivers to install a screw.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art in order to select a known installation interface for the pins 26 of Strang, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of the modified arrangement of LePretre by the teachings of Strang, and Hung teaches that the application of a hexagon recess is a known in the art feature to allow the use of common drivers to install a screw, and such a combination would provide a reasonable expectation of successfully providing the modified arrangement of LePretre by the teachings of Strang with a known in the art feature to install the pins.


Allowable Subject Matter
Claim 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations relating to the required tapped blind hole capable of containing the split pin between the retaining pin and the bush in combination with the remaining limitations of the claim.
Claims 5-6 would be allowable over art based on dependency on claim 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745